                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

DARREN LAVON SMILEY,                    )
AIS # 186951                            )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )     CASE NO. 2:18-CV-728-WKW
                                        )
JEANNIE GIBSON,                         )
                                        )
             Defendant.                 )

                                    ORDER

      On October 16, 2018 the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 13.) After an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and that this case is DISMISSED with prejudice.

      A separate Final Judgment will be entered.

      DONE this 14th day of November, 2018.

                                           /s/ W. Keith Watkins
                                 CHIEF UNITED STATES DISTRICT JUDGE
